Per Curiam. Joseph D. Hughes, a state-salaried, part-time public defender for the Second Judicial District, Greene County, Arkansas, was appointed by the trial court to represent appellant Richard Craft, an indigent defendant, in this criminal case. Appellant was convicted of manufacturing a controlled substance and other drug-related offenses and sentenced to twenty years in prison. A notice of appeal from the judgment of conviction was timely filed and the record has been lodged with our clerk.  Mr. Hughes now asks this court to relieve him as counsel for Craft in this criminal appeal. In support of his motion to be relieved, Mr. Hughes asserts that he will not be compensated by the Arkansas Public Defender Commission for work performed in the appeal of this matter. He further asserts that he is ineligible for compensation by this court pursuant to our recent opinion in Rushing v. State, 340 Ark. 84, 8 S.W.3d 489 (2000). Under these circumstances, we grant Mr. Hughes’s motion to be relieved for good cause shown. See Tester v. State, 341 Ark. 281, 16 S.W.3d 227 (2000) (per curiam). William H. Craig will be substituted as attorney for appellant Richard Craft. Motion granted.